Dismissed and Memorandum Opinion filed January 17, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-12-01152-CR
                               NO. 14-12-01153-CR

                    JAMIE ALBERTO IBARRA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 174th District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1287084 and 1287085

                 MEMORANDUM                       OPINION


      These attempted appeals are from the denial of motions to recuse.
Procedures for recusal and disqualification found in the civil rules are applicable to
criminal cases. Arnold v. State, 853 S.W.2d 543, 544 (Tex. Crim. App.1993); and
Soderman v. State, 915 S.W.2d 605, (Tex. App. -- Houston [14th Dist.] 1996, pet.
ref’d). An order denying a motion to recuse may be reviewed only for abuse of
discretion on appeal from the final conviction. See Moorhead v. State, 972 S.W.2d
93, 94 -95 (Tex. App. -- Texarkana 1998, no pet.); Tex. R. Civ. P. 18a(j)(1)(A).

      Accordingly, the appeals are ordered dismissed.



                                      PER CURIAM




Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish C Tex. R. App. P. 47.2(b).




                                         2